Citation Nr: 1315793	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  08-38 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to December 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied a TDIU.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action.   

That action requested by the June 2010 Board remand has been accomplished, and the case returned to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Service connection is currently in effect for Type II diabetes mellitus evaluated as 20 percent disabling; right knee injury residuals evaluated as 20 percent disabling; right lower extremity peripheral neuropathy evaluated as 10 percent disabling; right ankle limitation of motion evaluated 10 percent disabling; right leg injury residuals evaluated as noncompensable; left lower extremity peripheral neuropathy evaluated as 10 percent disabling; erectile dysfunction evaluated as noncompensable; and venereal warts evaluated as noncompensable.  The Veteran has a combined 60 percent rating.  

2.  The Veteran has reported completing the 12th grade.  He has occupational experience as a custodian.  He reports last working on a full-time basis in June 1991.  

3.  The Veteran's service-connected disabilities alone are not of such severity as to render him unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  
CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  A TDIU is a form of a claim for an increased evaluation.  To satisfy the first notice element for an increased evaluation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability evaluation will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  

VA has issued several VCAA notices to the Veteran including a November 2007 notice which informed him of the evidence generally needed to support a claim of entitlement to a TDIU and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The November 2007 VCAA notice was issued to the Veteran prior to the January 2008 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the November 2008 statement of the case and the multiple supplemental statements of the case issued to him; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  Social Security Administration (SSA) documentation was requested for incorporation into the record.  In March 2008, the SSA indicated t that the requested documentation was no longer existent.  The Veteran was afforded multiple VA examinations for compensation purposes.  The examination reports are of record.  To that end, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In reviewing the examination reports, the Board observes that they thoroughly addressed the Veteran's service-connected disabilities.  All relevant tests and studies were conducted.  Given these facts, the Board finds that the examination reports are adequate for rating purposes.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board concludes that the VCAA duties to notify and to assist have been met.  

II.  TDIU

The Veteran asserts that the record supports assignment of a TDIU as his service-connected disabilities render him unemployable.  Total disability ratings for compensation may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than total, when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.   38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  

The provisions of 38 C.F.R. § 4.16 direct that:

  (a)  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  

  (b)  It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.   

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  

Service connection is currently in effect for Type II diabetes mellitus evaluated as 20 percent disabling; right knee injury residuals evaluated as 20 percent disabling; right lower extremity peripheral neuropathy evaluated as 10 percent disabling; right ankle limitation of motion evaluated 10 percent disabling; right leg injury residuals evaluated as noncompensable; left lower extremity peripheral neuropathy evaluated as 10 percent disabling; erectile dysfunction evaluated as noncompensable; and venereal warts evaluated as noncompensable.  The Veteran has a combined 60 percent rating.  

In his October 2007 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had completed the 12th grade; had occupational experience as a school custodian; and had last worked on a full time basis in June 1990.  

A November 2007 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21- 4192) from the Jefferson County School System indicated that the Veteran last worked as a custodian on a full time basis in June 1991.  The Veteran was reported to have stopped working for the school district when "he was not reappointed."  

In his February 2008 Notice of Disagreement, the Veteran conveyed that: he was "not able to work due to my ankle and leg;" walked with a cane; and had two strokes.  

In an April 2008 written statement, the Veteran advanced that he hadn't worked since 1991; was 64 years old; and was "not able to work anymore."  

At a November 2008 VA examination for compensation purposes, the examiner noted that the Veteran suffered from several nonservice-connected disorder including hypertensive heart disease, cerebrovascular accident (CVA) residuals, and left ventricular hypertrophy.  The Veteran's claims files were not available for review.  On diabetic evaluation, the examiner indicated there was no objective evidence that the Veteran's diabetes mellitus would preclude substantially gainful employment although he should avoid occupations with extreme exertion due to the potential for hypoglycemia.  On orthopedic evaluation, the Veteran exhibited right-sided weakness and balance difficulties.  The examiner concluded that the Veteran's service-connected lower extremity disabilities did not preclude sedentary or light duty activities, including light lifting.  The examining physician opined that the Veteran's "right-sided weakness and balance difficulties were due to his old [nonservice-connected] CVA and are the primary reason[s] for his unemployability."  

At an August 2011 VA examination for compensation purposes, the examiner concluded that: the "Veteran's diabetes does not preclude sedentary and light duty employment" although he should avoid occupations with extreme exertion due to the potential for hypoglycemia; his "peripheral neuropathy, bilateral lower extremities does not preclude employment of a physical or sedentary nature;" his erectile dysfunction "does not preclude employment of a physical or sedentary employment;" his right knee and right ankle strain "should not preclude employment or occupational duties with respect to light duty and sedentary activities;" and "his right-sided weakness and balance difficulties are due to his old [nonservice-connected] CVA and are the primary reason for his unemployability."   

The Board has reviewed the probative documentation of record including the Veteran's written statements on appeal.  The competent evidence of record does not reflect that the Veteran has been found to be unemployable due to his service-connected disabilities.  Indeed, the Veteran has been found repeatedly by a VA examiner to be unemployable principally due to his nonservice-connected CVA residuals.  

The Veteran does not met the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16.  Therefore, the Board has considered referral of the Veteran's claim to the VA Director, Compensation and Pension Service, for extraschedular consideration under the provisions of 38 C.F.R. § 4.16(b.  

The Board acknowledges that the Veteran experiences significant physical disability associated with his service-connected Type II diabetes mellitus, right knee injury residuals, right lower extremity peripheral neuropathy, right ankle limitation of motion, right leg injury residuals, left lower extremity peripheral neuropathy, erectile dysfunction, and venereal warts.  However, as noted above, neither the Veteran nor any competent medical professional has attributed the Veteran's unemployability to his service-connected disabilities.  The Veteran and the VA examiner both advanced that the Veteran was unable to work principally due to his CVA residuals including significant right sided weakness.  In the absence of a finding that the Veteran is "unemployable by reason of his service-connected disability, the Board finds that referral for consideration of aTDIU on an extraschedular basis is not appropriate.  38 C.F.R. § 4.16(b).  For the reasons and bases set forth above, the Board concludes that a TDIU is not warranted. 



ORDER

Entitlement to a TDIU is denied.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


